IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 02-50570
                          Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ELIAS TORRES,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. DR-01-CR-117-2
                       --------------------
                         January 29, 2003

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Elias Torres appeals his guilty-plea conviction for

possession with intent to distribute marijuana in violation of 21

U.S.C. § 841(a)(1) and (b)(1)(B).   He contends that the district

court erred by denying his motion to suppress evidence found by

Border Patrol Agents in the trunks of two inoperable automobiles

that were located on property owned by his parents within 25

miles of the border.   Torres argues, contrary to the articulation

of the border patrol agents, that there were no exigent

     *
          Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
                          No. 02-50570
                               -2-

circumstances justifying the warrantless search of the two

vehicles, and that, in the absence of exigent circumstances, the

search was not authorized by 8 U.S.C. § 1357.    We disagree.

     A border patrol agent testified that he followed tracks from

the border area to the trunk of a “junked” vehicle and that the

trunk appeared to have been opened recently.    He testified that,

on three previous occasions, he had discovered illegal aliens

hiding in the trunks of vehicles, and he had experience with

aliens remaining to protect narcotics.   Based on findings that

the border patrol agents were concerned for their safety and

could reasonably believe that persons may have been inside the

trunk and possibly in need of medical assistance, the district

court concluded that exigent circumstances existed.    Even if we

assume, without deciding, that Torres had a reasonable

expectation of privacy in the vehicles and the property, we are

convinced that the district court’s finding of exigent

circumstances based on the need to ensure that no one suffered

harm or injury was not clearly erroneous.     See United States v.

Blount, 123 F.3d 831, 837 (5th Cir. 1997); United States v.

Vasquez, 953 F.2d 176, 179 (5th Cir. 1992).

     The judgment of the district court is AFFIRMED.